DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
In response to the amendment filed January 27, 2022 amended claims 1, 3-6,14-15 and 1920 and canceled claims 2, 12-13 and 17-18 are acknowledged.  The following reiterated grounds of rejection are set forth:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0249894 to Kolberg et al. 
In regard to claim 1, Kolberg et al. disclose an elevator 2 attachable to and detachable from an endoscope having a pivotable lever 45 pivotally provided at a distal end of an insertion part of the endoscope and a pivot part causing the lever to pivot, the elevator comprising: a first elevating part 24 having a recess at one surface thereof (See paragraph 0060); a second elevating part 22 protruding from an edge of the first elevating part (See Fig. 2 and paragraph 0058); and a lever connection part 221 located at an end of the second elevating part and configured as a U-shaped groove having an opening at an end of the second elevating part opposite the first elevating part, the lever connection part being configured to engage with the lever; a plate-like part 34 covering one side of the lever connection part; and an elevator shaft 26 of a cylindrical shape protruding from the plate-like part to the opposite side of the lever connection part (See Figs. 4-5 and paragraphs 0067-0070).
In regard to claims 3 and 5-6, Kolberg et al. disclose an elevator, wherein the elevator shaft 26 is pivotally attachable to an elevator attachment hole 35 formed inside a bottomed cylindrical cover 3 attachable to and detachable from a distal end of the endoscope (See Fig. 5 and paragraph 0069).  
In regard to claims 4 and 15, Kolberg et al. disclose an endoscope, comprising: a pivotable elevator connection part 4/45 exposed to extending from a surface of a distal end of an insertion part of the endoscope; and an elevator 2 including a first elevating part having a spoon-shaped recess 45 at one surface thereof, a second elevating part 22 protruding at a same side as the recess from an edge of the first elevating part, and a lever connection part 221 located at an end of the second elevating part (see Figs. 2-4 and paragraphs 0058-0087) and configured as a U-shaped 
In regard to claims 7 and 16, Kolberg et al. disclose an elevator, wherein the recess is spoon-shaped (See Fig. 2 and paragraph 0060).
In regard to claim 8, Kolberg et al. disclose an elevator, wherein the recess is open in a direction perpendicular to an opening direction of the U-shaped groove (See Fig. 2 and paragraph 0060).
In regard to claims 9 and 11, Kolberg et al. disclose an elevator, wherein an axis of the elevator shaft is perpendicular to the opening direction of the U-shaped groove (See Fig. 2 and paragraph 0060).
In regard to claim 10, Kolberg et al. disclose an elevator, wherein the recess is open in a direction perpendicular to an axis of the elevator shaft.
In regard to claims 14 and 20, Kolberg et al. disclose an endoscope, wherein an axis of the elevator shaft is perpendicular to an opening direction of the U-shaped groove (see Figs. 2-4 and paragraphs 0058-0087).  
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. 
Applicant states that Kolberg et al. fails to disclose an elevator having a plate-like part covering one side of the lever connection part; and an elevator shaft of a cylindrical comprising” with “a plate-like part covering one side of the lever connection part and an elevator shaft of a cylindrical shape protruding from the plate-like part to the opposite side of the lever connection part”.  Under its broadest reasonable interpretation, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.  (see MPEP 211.03).  As such, as broadly as claimed, the plate-like part 34 clearly covers one side of the lever connection part 221, with a cylindrical elevator shaft 26 protruding therefrom as seen in Fig 5 of Kolberg et al. (See paragraphs 0067-0070) and the current rejection stand.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
2/10/2022